

116 S4874 IS: Visa Security Expansion Act
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4874IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Ms. Hassan (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo improve the U.S. Immigration and Customs Enforcement Homeland Security Investigations' Visa Security Program, and for other purposes. 1.Short titleThis Act may be cited as the Visa Security Expansion Act.2.Visa security(a)Visa security presence at high-Risk postsSection 428 of the Homeland Security Act of 2002 (6 U.S.C. 236) is amended—(1)by striking subsection (a) and inserting the following:(a)DefinitionsIn this section:(1)Consular officerThe term consular officer has the meaning given such term under section 101(a)(9) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(9)).(2)Risk-based assignmentThe term risk-based assignment means the assignment of visa security presence at a diplomatic or consular post based on relative need, according to the site selection criteria described in subsection (e)(1)(B)(iii).(3)Visa security presenceThe term visa security presence means enhanced security at a diplomatic or consular post using any method described in subsection (e)(1)(B)(iv).; and(2)in subsection (e)(1)—(A)by striking The Secretary and inserting the following:(A)AuthorizationThe Secretary; and(B)by adding at the end the following:(B)Risk-based assignments(i)In generalDuring the 10-year period beginning on the date of the enactment of the Visa Security Expansion Act, the Secretary shall make annual risk-based assignments to provide visa security presence at not fewer than 2 additional diplomatic and consular posts at which visas are issued.(ii)LimitationThe total number of embassies or consulates with visa security presence during the period specified in clause (i) may not exceed 75, unless the Secretary certifies that exceeding this limit is necessary to respond to an imminent national security threat.(iii)Site selection criteriaThe criteria for site selection described in this clause are—(I)the number of nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located who were identified during the previous year as a known or suspected terrorist in a United States Government database;(II)the level of cooperation given by the government of such country to assist with the counterterrorism efforts of the United States;(III)information analyzing the presence, activity, or movement of terrorist organizations (as defined in section 212(a)(3)(B)(vi) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi))) within or through such country;(IV)information analyzing Security Advisory Opinions issued by the Security Advisory Opinion Unit regarding nationals of a country in which any of the diplomatic and consular posts referred to in clause (i) are located;(V)information analyzing the adequacy of the border and immigration controls of such country; and(VI)any other criteria the Secretary determines appropriate.(iv)Visa security presence(I)In generalThe visa security presence required under clause (i) may be achieved primarily by assigning trained Department visa security agents to a selected embassy or consulate, provided that the Department issues a report to Congress explaining why the placement of visa security agents is the most cost effective means for achieving a visa security presence at the embassy or consulate.(II)Alternate visa security presenceIf the Secretary is unable to justify the placement of visa security agents under subclause (I), the visa security presence required under clause (i) may be achieved by assigning a regional visa security agent from the Department who will travel to conduct in-person vetting for high priority applications..(b)Counterterrorism vetting and screeningSection 428(e)(2) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)(2)) is amended—(1)by redesignating subparagraph (C) as subparagraph (D); and(2)by inserting after subparagraph (B) the following:(C)Screen any such applications against the appropriate criminal, national security, and terrorism databases maintained by the Federal Government..(c)Training and hiringSection 428(e)(6)(A) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)(6)(A)) is amended—(1)by striking The Secretary shall ensure, to the extent possible, that any employees and inserting The Secretary, acting through the appropriate official, shall provide training to any employees; and(2)by striking shall be provided the necessary training.(d)Interagency cooperation(1)Space and resourcesUpon the selection of a post by the Secretary of Homeland Security to provide visa security presence (as defined in section 428(a)(3) of the Homeland Security Act of 2002, as added by subsection (a)(1)), the Secretary of State shall ensure, to the extent practicable, that visa security units are provided with sufficient space and resources within the post to carry out the functions described in section 428(e) of such Act (6 U.S.C. 236(e)).(2)Report to congressIf the Secretary of State is unable to provide sufficient space and resources for a post selected by the Secretary of Homeland Security in accordance with paragraph (1), the Secretary of State shall submit a report to Congress that details the reasons it would be impracticable to provide such space and resources. 3.Metrics(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to Congress and to the Comptroller General of the United States that outlines the performance measurement process established pursuant to subsection (b) by which the Department of Homeland Security shall evaluate the performance of the visa security units.(b)Establishment of performance measurement processThe Secretary of Homeland Security shall establish and continue to use a performance measurement process for the Visa Security Program, which shall include—(1)using objective and quantifiable performance metrics and targets;(2)collecting and analyzing data to determine whether targeted levels of performance have been achieved;(3)taking actions to address gaps between desired and actual performance; and(4)updating or revising performance metrics, as necessary. (c)GAO reviewNot later than 120 days after the receipt of the report required under subsection (a), the Comptroller General of the United States shall submit a report to Congress containing the results of its review of the validity and reliability of the performance measurement process established by the Department of Homeland Security to evaluate the performance of the visa security units.4.Visa security fee(a)In generalAfter submitting the report required under section 3(a), the Secretary of State, in coordination with the Secretary of Homeland Security, shall—(1)establish a security fee to be paid with all nonimmigrant visas applications; and(2)use the security fee established pursuant to paragraph (1) to offset the operating costs of—(A)expanding the establishment of visa security presence at additional posts; and(B)at the discretion of the Secretaries, existing visa security units.(b)Fee administrationThe Secretary of State, in consultation with the Secretary of Homeland Security, shall—(1)charge the fee required under subsection (a) in support of the Immigration and Customs Enforcement Visa Security Program;(2)initially deposit such fees into the Consular Border Security Program Account or into another account of the Department of State; and(3)regularly transfer the amounts deposited pursuant to paragraph (2) into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)).5.Annual report(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter until December 31, 2030, the Secretary of Homeland Security, in coordination with the Secretary of State, shall submit a law enforcement sensitive report to Congress on the security of the nonimmigrant visa screening process for each post at which Department of Homeland Security visa security personnel are not assigned.(b)ContentsThe report submitted pursuant to subsection (a) shall include—(1)the identification by the consular or diplomatic post of the methods most commonly used by criminals, terrorist, and others to attempt to exploit the nonimmigrant visa process to enter the United States;(2)the process used by the post to interdict criminals, terrorists, and others who would exploit the nonimmigrant visa process to enter the United States;(3)a description of the counterterrorism and counterfraud training provided by the consular and diplomatic post to visa adjudication officers;(4)the number of personnel at the post trained as immigration law enforcement officers who regularly conduct in person interviews with visa applicants;(5)the annual number of nominations to the terrorism watch list or modifications to terrorism watch list entries made by personnel at the post in charge of nonimmigrant visa adjudications;(6)the number of nonimmigrant visas refused in the past year on the basis of derogatory information that indicates the applicant is a potential terrorist threat; and(7)the steps the post will take to improve nonimmigrant visa adjudication and visa screening during the following 5 years. 